Citation Nr: 0111585	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-24 443	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a claim for an 
increased rating for service-connected post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that 
include flashbacks, nightmares, anger and sleep 
disturbance, but not such symptoms as delusions, gross 
impairment in thought processes or communication, 
persistent delusions or hallucinations, an intermittent 
inability to perform the activities of daily living, or 
disorientation or memory loss; his PTSD is productive of 
no more than severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, and in the ability to obtain or retain employment.  

2.  The veteran has not worked since 1991; he began 
receiving Social Security Administration benefits based on 
PTSD in September 2000; the SSA determined that his 
disability began in March 1996.  

3.  The medical evidence shows that the veteran is totally 
disabled due to his PTSD.  

4.  The veteran's service-connected PTSD precludes him 
from engaging in some form of substantially gainful 
employment which is available in the national economy, and 
which is consistent with his occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2000).  

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. §§ 3.340, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that 
is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  


First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  The 
appellant was notified in the April 1999 rating decision 
that the evidence did not show that he met the criteria 
for a higher rating for his PTSD.  That is the key issue 
in this case, and the rating decision, as well as the 
November 1999 statement of the case (SOC), informed the 
appellant of the relevant criteria.  Moreover, the 
appellant was informed during his January 2001 hearing 
that he should submit all outstanding records of PTSD 
treatment so that these records could be considered.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, the SOC, 
and at his hearing informed him of the information and 
evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  The appellant has not referenced any 
unobtained evidence that might aid his claims or that 
might be pertinent to these claims.  The RO requested all 
relevant treatment records identified by the appellant, 
and at his hearing the appellant was informed as to what 
records VA was requesting and he was asked to assist in 
obtaining the evidence.  The appellant was provided a VA 
examination in 1999, and records of VA treatment dating 
back to 1997, to include hospitalization reports, have 
been obtained.  A decision from the Social Security 
Administration has also been obtained.  The Board 
therefore finds that VA has done everything reasonably 
possible to assist the veteran, and that there is 
sufficient evidence of record to decide his claims 
properly.  

Finally, the Board has determined that a TDIU claim has 
been raised by the evidence.  To the extent that the RO 
has not developed this claim, given the Board's favorable 
determination of the TDIU claim, the Board concludes that 
there is no prejudice to the veteran in proceeding with 
his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending 
of VA's resources is not warranted.  

I.  Increased Rating-PTSD

In August 1993, the RO granted service connection for 
PTSD, evaluated as 10 percent disabling.  The veteran's 
rating was subsequently increased to 30 percent.  In June 
1998, the veteran filed a claim of entitlement to an 
increased rating for PTSD, and in September 1999, the RO 
denied the claim.  The veteran appealed the increased 
rating issue.  

A review of the veteran's written statements, and the 
transcript from his January 2001 hearing, shows that he 
asserts that a higher evaluation is warranted for his PTSD 
because he has symptoms that include nightmares, intrusive 
thoughts of Vietnam, flashbacks, sleep disturbances, poor 
hygiene, isolating behavior and anger.  He stated that he 
usually spends his days watching television while his wife 
works, and that he rarely leaves his home.  

The Board notes that in March 2001, VA received records of 
VA medical treatment, dated between 1998 and 2001.  This 
evidence was accompanied by a waiver of his right to have 
this evidence reviewed by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2000).

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO has assigned the veteran's PTSD a 30 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
DC 9411, a 30 percent evaluation is in order where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  
A 70 percent rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the 
veteran's recorded symptoms are not specifically provided 
for in the ratings schedule, the symptoms listed at 
38 C.F.R. § 4.130 are not intended to be an exclusive or 
exhaustive list of symptomatology which may be considered 
for a higher rating claim.  

The Board has determined that the evidence shows that the 
veteran has occupational and social impairment, with 
deficiencies in most areas, such that his overall 
condition more closely approximates the criteria for a 70 
percent rating under DC 9411.  The evidence in this case 
includes VA outpatient treatment reports, dated between 
1997 and 2001.  The most recent of these reports, dated 
between October 1998 and February 2001, show that the 
veteran complained of symptoms that included flashbacks, 
nightmares, intrusive thoughts of combat, isolating 
behavior and anger.  A January 2000 report is remarkable 
for a report that the veteran had hit his wife on four 
occasions since his May 1999 hospitalization.  The 
evidence also includes VA hospital reports, covering 
treatment provided between July and August of 1998, in 
October 1998, and between May and June of 1999.  These 
reports show complaints consistent with those noted in the 
aforementioned VA outpatient treatment reports.  The 
earliest report noted that the veteran was treated for 
about five weeks, and that he had made progress, but still 
suffered from chronic PTSD and required ongoing outpatient 
therapy.  The October 1998 report shows that he was 
treated for about four days with complaints that included 
auditory hallucinations.  The 1999 report shows that the 
veteran was treated for about a week after he reported 
that he had kicked his wife, and that he was continued on 
medications that included Clonazepam, Diazepam and 
Risperidone.  In addition, a VA psychiatric evaluation 
report, dated in July 1998, notes that the veteran 
presented the full range of current PTSD symptoms, with 
recommendations for individual and group therapy and 
continued medications.  The Axis I diagnoses were PTSD and 
recurrent major depressive disorder.  Finally, a VA PTSD 
examination report, dated in January 1999, notes 
anxiousness, depression and audio hallucinations.  The 
veteran reported that he had been married for 27 years, 
and had an adult son and daughter.  He stated that he 
lived with his wife and his wife's mother and got along 
with the family.  On examination, mood was depressed and 
affect was constricted.  The veteran denied auditory or 
visual hallucinations or paranoid ideations.  Retention 
and recall were poor.  Judgment and impulse control were 
fair.  The Axis I diagnosis was PTSD.  

The Board finds that the foregoing evidence shows that the 
veteran has impaired impulse control; difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships, such that 
the veteran is shown to have occupational and social 
impairment, with deficiencies in most areas.  Therefore, a 
70 percent rating is warranted for PTSD.  In this regard, 
the veteran has been receiving therapy on about a monthly 
basis.  His symptoms include anger, irritability, 
flashbacks, isolating behavior, nightmares and intrusive 
thoughts of Vietnam.  He has apparently assaulted his wife 
on several occasions, and rarely leaves his home.  He has 
been receiving several medications on an ongoing basis in 
a continued attempt to stabilize his condition.  Although 
the GAF score in the January 199 VA PTSD examination 
report was 40, which suggests some impairment in reality 
testing or communications, or impairment in several areas, 
such as work or school, family relations, judgment, 
thinking or mood, his GAF scores have primarily ranged 
between 41 and 50, suggesting serious symptoms or serious 
impairment in social, occupational or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM IV 
47 (American Psychiatric Association 1994).  Accordingly, 
the Board finds that a rating of 70 percent is warranted 
for the veteran's PTSD.  

A rating in excess of 70 percent is not warranted.  The 
highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
an intermittent inability to perform the activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, one's own occupation, or one's 
own name.  Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent 
rating, and that the preponderance of the evidence shows 
that the criteria for a 100 percent rating have not been 
met.  With regard to employment, it appears that the 
veteran has not worked since about 1991, and the record is 
replete with his assertions that he is unemployable due to 
his PTSD.  A decision of the Social Security 
Administration (SSA), dated in September 2000, shows that 
the SSA determined that the veteran had been disabled due 
to PTSD since March 1996.  The claims file also contains 
medical opinions to the effect that the veteran cannot 
work due to his psychiatric symptoms.  However, the SSA 
also determined that the veteran did not have symptoms 
resulting in complete inability to function independently 
outside the area of his home, and this evidence does not 
warrant the conclusion that the veteran has met the 
criteria for a 100 percent rating under DC 9411.  
Specifically, the medical evidence, to include the VA 
outpatient treatment, hospitalization reports, and the 
January 1999 VA PTSD examination report, shows that the 
veteran has consistently been noted to be oriented, with 
relevant and coherent speech, and to be without psychotic 
symptoms or other evidence of gross impairment in thought 
processes.  See e.g., October 1998 and June 1999 VA 
hospital reports, January 1999 VA examination report.  The 
evidence also shows that there are some reports of 
suicidal ideation, audio hallucinations and impaired 
memory.  However, the evidence of these symptoms is 
primarily found in progress reports from a VA physician, 
John Liberto, M.D., and the Board finds that overall the 
evidence of these symptoms does not show that they are 
sufficiently persistent or disabling, and that they do not 
warrant a 100 percent rating.  For example, overall the 
veteran has tended to deny suicidal and homicidal 
ideation, as well as hallucinations, and the medical 
evidence indicates that his thought processes and 
associations were usually found to be unremarkable, with 
cognitive functions intact, to include immediate, recent 
and remote memory.  There is little or no evidence of such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, an 
intermittent inability to perform the activities of daily 
living, disorientation, memory loss, or other PTSD 
symptoms, which would warrant a 100 percent rating.  
Furthermore, insight and judgment have primarily been 
described as fair.  The medical evidence indicates that 
the veteran's symptoms are primarily manifested by grossly 
inappropriate behavior in the form of angry outbursts, and 
"persistent danger of hurting oneself or others," in the 
form of striking his wife.  He also tends to isolate 
himself at home.  Therefore, the  Board finds that the 
impairment resulting from the veteran's PTSD warrants no 
higher than a 70 percent rating.  


II.  Total Rating Based on Individual Unemployability 
(TDIU) 

The Court of Appeal for Veterans Claims has held that 
"[t]he Board must 'acknowledge and consider' all 
potentially relevant regulations."  Lathan v Brown, 7 Vet. 
App. 359, 368 (1995) (emphasis in original); citing 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  A 
review of the record shows that during the course of this 
appeal, the RO, in November 1999, denied a TDIU claim 
because the veteran's service-connected PTSD did not meet 
the schedular requirements of 38 C.F.R. § 4.16(a).  
Further, the RO determined that referral of the case to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration was not warranted.  The 
veteran was notified of this decision and his appellate 
rights.  

The veteran now meets the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) 
for his PTSD (one service-connected disability ratable at 
60 percent or more).  Further, there is evidence of 
current service connected unemployability in the claims 
file.  Specifically, the evidence includes the veteran's 
testimony that he cannot work due to his PTSD symptoms.  
During his hearing, he had been fired from his job as a 
boat captain after he had "a nervous breakdown."  In 
addition, a September 2000 decision from the Social 
Security Administration (SSA) shows that the SSA 
determined that the veteran is disabled due to PTSD.  An 
August 1999 report from a VA physician, John Liberto, 
M.D., shows that Dr. Liberto states that the veteran is 
"severely disabled by PTSD," and that, "He has not been 
able to work or socialize because of his mental disorder."  
Another report from Dr. Liberto, dated in February 2001, 
also shows that he stated that the veteran was 
unemployable due to his PTSD.  Based on this evidence, the 
Board finds that the evaluation of the veteran's increased 
rating claim must also include an evaluation of a 
reasonable raised claim for a TDIU rating.  See Norris v. 
West, 12 Vet. App. 413, 520-21 (1999) (when a claimant 
whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file, 
evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for a TDIU 
rating).  

Before the Board may proceed to address the TDIU issue , 
it must determine whether its failure to afford the RO the 
opportunity to address this issue in the first instance 
would be prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The Board finds 
that no further action by the RO is necessary with respect 
to the TDIU issue.  As the Board's decision is fully 
favorable to the veteran, it finds that he will not be 
prejudiced by its rendering of a decision on this issue.  
See also VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only 
one such disability, the disability shall be ratable at 60 
percent or more.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the veteran's education, employment history and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

At issue is whether the veteran's service-connected PTSD, 
without consideration of any of his nonservice-connected 
disabilities, precludes all forms of substantially gainful 
employment in the national economy which are consistent 
with his education and occupational experience and which 
would afford a living wage.  As indicated in part I, 
supra, of this decision, the Board has determined that the 
veteran's service-connected PTSD is 70 percent disabling.  
As the veteran's PTSD is evaluated as 70 percent 
disabling, the veteran meets the minimum schedular 
requirements for TDIU, and may be granted TDIU if it is 
determined that his renders him unemployable.  See 38 
C.F.R. § 4.16(a).  Upon its review of the history of the 
veteran's service-connected PTSD, the Board is persuaded 
that the current evidence warrants a conclusion that this 
disability precludes him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
this disability.  

The veteran's discharge (DD Form 214) indicates that he 
was born in 1947, and that he has eight years of 
education.  He has reported ten years of experience as a 
boat captain, see veteran's TDIU claim (VA Form 21-8940), 
received in April 1999, and that he has not worked since 
1991.  See also, January 1999 VA PTSD examination report; 
SSA's September 2000 decision.  The SSA's September 2000 
decision shows that the SSA determined that the veteran 
was disabled as of March 1996 due to PTSD.  Although a 
determination by the SSA that a veteran is unemployable is 
not controlling for purposes of a final VA determination, 
Odiorne v. Principi, 3 Vet. App. 456 (1992), the Board 
finds that the SSA's determination is adequately supported 
by the other evidence of record.  Specifically, the 
veteran has been receiving ongoing treatment for service-
connected PTSD for years, and he appears to be on at least 
three daily medications for control of his PTSD symptoms.  
He has been hospitalized at least three times for PTSD 
since 1998.  The veteran's GAF scores over the past few 
years have tended to fall into the range of 41-50, which 
suggests serious symptoms or serious difficulty in social, 
occupational or school functioning.  See DSM IV at 47.  
The claims file contains at least three opinions from a VA 
physician, Dr. Liberto, in which he states that the 
veteran cannot work due to his PTSD.  See Dr. Liberto's 
reports, dated in September 1998, August 1999 and February 
2001.  Of particular note, Dr. Liberto's February 2001 
report shows that he stated that the veteran was 
unemployable due to his PTSD, and that his medication 
prohibited him "from working or even driving a vehicle."  

The Board finds that this evidence, when combined with the 
aforementioned VA medical evidence, see part I, supra, 
warrants the conclusion that the veteran's PTSD precludes 
him from engaging in substantial gainful employment.  
Based on the foregoing, the Board concludes that the 
veteran is unemployable due to his PTSD.  


ORDER

A rating of 70 percent, and no more, for PTSD is granted, 
subject to provisions governing the payment of monetary 
benefits.

A total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to provisions governing the payment of 
monetary benefits.



_______________________
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

